—Appeal from order, Supreme Court, New York County (Alice Schlesinger, J.), entered November 19, 1991, which, inter alia, denied plaintiffs’ motion for a preliminary injunction, and granted, in part, defendants’ cross motion to dismiss the complaint, unanimously dismissed as moot, without costs.
It is undisputed that subsequent to the perfection of the appeal, both New York State (L 1992, ch 789, § 3, as amended by L 1992, ch 790) and New York City (35 RCNY ch 6, as amended July 1993 by addition of, inter alia, § 6-50 et seq.) enacted legislation instituting a permit system to regulate the operations of for-hire vehicles which, like those operated by plaintiffs, are based outside of New York City and pick up passengers in the City pursuant to prearrangement. The adoption of this new State and City permit system has rendered moot the issues raised herein, concerning the now superseded City licensing system. Since those issues will not recur, there is no reason for continuing to entertain the appeal (see, 903 Park Ave. Corp. v City Rent Agency, 31 NY2d 330, 333). Concur — Sullivan, J. P., Carro, Rosenberger and Wallach,JJ.